On January 22, 1965, the court rendered an opinion on plaintiff’s and defendant’s motions for summary judgment, (169 Ct. Cl. 269, 340 F. 2d 358) holding that plaintiff was entitled to recover and remanding the case for further proceedings. On March 28,1966, the case came before the court on a stipulation of the parties stating that a written offer was submitted by plaintiff and accepted by defendant whereby plaintiff agreed to accept $52,500 in full settlement of all claims set forth in the petition and defendant consented to entry of judgment in that amount. On April 1, 1966, the court ordered that judgment be entered in favor of plaintiff in the sum of $52,500.